Judgment unanimously reversed, without costs, and petition dismissed. Memorandum: Respondents appeal from a judgment in a CPLR article 78 proceeding annulling their action pursuant to subdivision 3 of section 75 of the Civil *581Service Law suspending petitioner without pay from his duties as police chief for a period of 30 days pending a hearing and determination of charges placed against him for misconduct and violation of the Rules of Conduct of the Hornell Police Department. Special Term interpreted subdivision 3 of section 75 of the Civil Service Law as requiring service of formal written charges on an employee at or prior to the time of the 30-day suspension and, because the charges were not served on petitioner until 10 days after he was notified of his suspension, annulled the action of respondents and ordered petitioner’s reinstatement with pay. This was error. We hold that service of charges 10 days after notice of the suspension was substantial compliance with the statute and satisfied its requirements (see Brenner v City of New York, 9 NY2d 447, 452; Matter of Verdolino v Triborough Bridge & Tunnel Auth., 4 Misc 2d 130). (Appeal from judgment of Steuben Supreme Court— art 78.) Present—Cardamone, J. P., Simons, Hancock, Jr., Callahan and Witmer, JJ.